


Exhibit 10.29

 

CONFIDENTIAL TREATMENT REQUESTED:

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended.  Such redacted portions
have been replaced with “{***}” in this Exhibit.  An unredacted version of this
document has been filed separately with the Securities and Exchange Commission
along with the request for confidential treatment.

 

(1) CAMBRIDGE LABORATORIES LIMITED

trading as

CAMBRIDGE LABORATORIES IRELAND

 

and

 

(2) LABORATOIRES FOURNIER SA

 

--------------------------------------------------------------------------------

 

CONTRACT MANUFACTURE AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTRACT MANUFACTURE AGREEMENT

 

THIS AGREEMENT is made the 9th day of May 2005 (the “Effective Date”)

 

BETWEEN

 

(1)                                  Cambridge Laboratories Limited, a company
incorporated in England whose registered office is located at 17 Hanover Square,
London WIS 1HU trading as Cambridge Laboratories Ireland with offices at
Alexandra House, The Sweepstakes, Ballsbridge, Dublin 4, Ireland (“Cambridge”)

 

and

 

(2)                                  Laboratoires Fournier SA a company
incorporated in France whose registered office is at 42 rue de Longvic, 21300
Chenôve, France (“Manufacturer”)

 

RECITALS:

 

(A)                              Manufacturer is a pharmaceutical company, with
activities in the area of the manufacture, assembly and packaging of
pharmaceutical products.

 

(B)                                Cambridge is a pharmaceutical company, with
activities in the marketing and sales of pharmaceutical products, including the
Product as defined hereunder.

 

(C)                                Cambridge wishes Manufacturer to manufacture
the Product on its behalf and Manufacturer is willing to Manufacture the Product
on the terms and conditions hereinafter set out.

 

THE PARTIES AGREE AS FOLLOWS:

 

1                                         Definitions

 

1.1                                 In this Agreement the following terms shall
have the following meanings unless the context otherwise requires:

 

 

“Active Substance”

means tetrabenazine

 

 

 

 

“Affiliates”

means in respect of each party any company which at the relevant time is
controlled, controlling or under common control with such party. For the
purposes of this definition, control means the direct or indirect ownership of:
(a) a majority of the voting rights in such party; or (b) the right to appoint
or remove a majority of its board of directors;

 

--------------------------------------------------------------------------------


 

 

“Agreement”

 

means this Contract Manufacture Agreement, along with its recitals and Schedules
hereto.

 

 

 

 

 

 

 

“Batch”

 

means a uniquely identified or identifiable quantity of raw materials, starting
materials, packaging materials or Product which has been processed in one
process or series of processes to the extent that such quantity could be
expected to be homogeneous;

 

 

 

 

 

 

 

“Certificate of Analysis”

 

means a document stating that the results of the laboratory analysis of the
Product, packaging materials or Raw Materials conforms with the Specifications;

 

 

 

 

 

 

 

“Certificate of Conformance”

 

means a document signed by a Qualified Person stating and confirming that the
Product or product to which such document refers has been Manufactured in
accordance with the Specifications (and referencing the Regulatory Approval
number, if applicable) and GMP;

 

 

 

 

 

 

 

“Cost of Production”

 

means, as relevant to the context in which the phrase is used, both the
individual and overall cost of material, equipment, labour and direct overheads
to Manufacturer in Manufacturing the Product;

 

 

 

 

 

 

 

“Defect”

 

means a non-compliance of the Product with the Specifications caused by the
failure by Manufacturer to comply with GMP, the Specifications or the Technical
Conditions;

 

 

 

 

 

 

 

“Firm Period”

 

means the binding element of the Vendor’s Schedule, being the first {***}†
months thereof;

 

 

--------------------------------------------------------------------------------

† Represents material which has been redacted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

2

--------------------------------------------------------------------------------


 

 

“Force Majeure”

 

means, in relation to either party, any strike, lock-out or other form of
industrial action, civil commotion, Act of God, fire, explosion, flood, failure
of utilities, war or hostilities, acts of Government or Government appointed
agents, embargoes or other export restrictions, or perils of the sea, or any
circumstance beyond the reasonable control of that party;

 

 

 

 

 

 

 

“Forecast”

 

means the non-binding element of the Vendor’s Schedule, being the last eight
months thereof;

 

 

 

 

 

 

 

“GMP”

 

means, as relevant to the Product, the principles and guidelines of good
manufacturing practice as contained in a directive 2003/94/EC (medicinal
products for human use), as such principles and guidelines are interpreted and
expanded in “The Rules Governing Medicinal Products in the European Community,
Volume IV. Good Manufacturing Practice for Medicinal Products”, together with
those rules and guidelines contained in the United States Code of Federal
Regulations (Title 21, Parts 210-211, 600 and 610);

 

 

 

 

 

 

 

“Information”

 

means any information, technology, know how, data or commercial information of a
confidential and proprietary nature relating to a party’s business, products,
intellectual property or services, including without limiting the foregoing, the
Technical Information, Specifications and Product price data;

 

 

 

 

 

 

 

“Manufacture”

 

means, following Validation, the production of the Product from the Raw
Materials and the Active Substance and includes manufacturing, formulating,
assembling, packaging, labelling, storage, handling, use, testing and quality
control;

 

 

 

 

 

 

 

“Manufacturing Specifications”

 

means the processes, instructions, assays, in process testing requirements,
finished product testing requirements and other information required to
Manufacture the Product as set forth in the Specifications

 

 

3

--------------------------------------------------------------------------------


 

 

“Packaging Specifications”

 

means the specifications for the labelling and packaging of the Product set
forth in the Specifications. The parties acknowledge that there are a number of
different Packaging Specifications that relate to the Product to be supplied;

 

 

 

 

 

 

 

“Product”

 

means the product containing the Active Substance and described in the
Specifications;

 

 

 

 

 

 

 

“Product Specifications”

 

means the specifications for the Product set forth in the Specifications;

 

 

 

 

 

 

 

Protocol

 

means the document setting forth the rules, standards, performances and goals
expected of the Validation as determined by Manufacturer after transfer of the
Technical Information referred to in Article 2.3 hereof and agreed and approved
by Cambridge.

 

 

 

 

 

 

 

“Qualified Person”

 

means the person so designated in accordance with EEC Directive 75/319;

 

 

 

 

 

 

 

“Raw Materials”

 

means the raw materials specified in the Specifications;

 

 

 

 

 

 

 

“Raw Materials Specifications”

 

means the specifications or requirements for the Raw Materials as set forth in
the Specifications.

 

 

 

 

 

 

 

“Regulatory Approval”

 

means any product licence, marketing authorisation or clinical trials
certificate or equivalent issued for the Product by the relevant Regulatory
Authority and in terms permitting, as appropriate, the importation,
distribution, sale, marketing or use of the Product;

 

 

 

 

 

 

 

“Regulatory Authority”

 

means the Irish Medicines Board and the French Regulatory Authority or any
equivalent competent body in any jurisdiction as relevant to the Product and the
territories in which the Product is to be marketed or used with the exception of
Japan;

 

 

4

--------------------------------------------------------------------------------


 

 

“Specifications”

 

means the Manufacturing Specifications, the Packaging Specifications, the Raw
Materials Specifications and the Product Specifications set forth in the
document entitled “Schedule 2 Specification” signed on even date and amended
from time to time in accordance with the terms of this Agreement;

 

 

 

 

 

 

 

“Technical Conditions”

 

means the Technical Conditions setting out or otherwise identifying the
Specifications for the Product which are annexed as Schedule 1 hereto. The
Technical Conditions may be modified from time to time by mutual written
agreement between the parties;

 

 

 

 

 

 

 

“Technical Information”

 

means all know-how, registration data, experience, instructions, standards,
methods, test and trial results, manufacturing processes, hazard assessments,
quality control standards, formulae, specifications, storage data, samples,
drawings, designs, descriptions of packaging materials and all other relevant
information relating to the Product, the Raw Materials, the Active Substance or
the Manufacture, storage, packaging, shipping, handling or use of the Product,
Raw Materials and Active Substance;

 

 

 

 

 

 

 

“Trade Mark(s)”

 

means the trade mark(s) set out in Schedule 4 which are either owned by
Cambridge or to which Cambridge has the necessary right of use;

 

 

 

 

 

 

 

“Validation”

 

means the process of proving the reproducibility, efficacy, and repeatability of
all procedures, processes, equipment, materials, testing equipment, tests,
activity or system and the ability thereof to Manufacture the Product in
accordance with the principles of GMP, the Specifications and the Protocol to
the satisfaction of the Manufacturer;

 

 

5

--------------------------------------------------------------------------------


 

 

“Vendor’s Schedule”

 

means Cambridge’s 12 months rolling requirements for supply of the Product for
the period of twelve (12) calendar months as from the date on which it is sent
to Manufacturer, and which shall be comprised of a binding Firm Period and a
non-binding Forecast. The Vendor Schedule shall specify requirements for both
the 12.5 mg and the 25 mg strengths of the Product and the different packaging
for the Product.

 

 

 

 

 

 

 

“Commercial Packs”

 

means all Product for which Manufacturer has carried out the Manufacture,
including primary and secondary packaging, destined for the territories as
indicated on the list set forth in Schedule 5 hereto.

 

 

 

 

 

 

 

“Export Packs”

 

means all Product for which the Manufacturer has not done secondary packaging
and which is intended for the territories indicated on the list set forth in
Schedule 5 hereto.

 

 

1.2                                 Any reference in this Agreement to “writing”
or cognate expressions includes a reference to mail, telex, cable, facsimile
transmission or comparable means of communication.

 

1.3                                 Words in this Agreement importing the
singular meaning shall where the context so admits include the plural meaning
and vice versa.

 

1.4                                 The headings in this Agreement are for
convenience only and shall not affect its interpretation.

 

2                                         Technology Transfer

 

2.1                                 Within 2 weeks after the signature of this
Agreement, and prior to Manufacturer’s obligations to Manufacture the Product
hereunder arising, Cambridge will supply and transfer to Manufacturer all the
Technical Information that it has in its possession or control to enable
Manufacturer to Manufacture and adequately transport the Product, the Raw
Materials and the Active Substance in accordance with the Specifications, GMP
and this Agreement and more generally to fulfil all of its obligations
hereunder.

 

2.2                                 As from the date of signature hereof and
throughout the Validation process, Cambridge will promptly provide such
technical assistance as may reasonably be requested to enable the effective
transfer of the Technical Information referred to in clause 2.1 and to enable
the Manufacturer to carry out the Validation and Manufacture the Product.

 

2.3                                 Upon receipt of such Technical Information
and technical assistance, Manufacturer shall carry out Validation of the process
of Manufacture in accordance with the Protocol.

 

6

--------------------------------------------------------------------------------

 

2.4                                 In accordance with the Protocol,
Manufacturer shall Manufacture three (3) Validation Batches of the Product in
accordance with the Specifications for use in the Validation process. This
Validation process may include Stability Studies to current ICH standards.

 

2.5                                 Notwithstanding anything else herein
contained, should (i) Validation of the process of Manufacture not be proven in
accordance with the Protocol; (ii) should Manufacturer be unable for whatever
reason to Manufacture the Product in accordance with the Technical Conditions,
the Specifications, or this Agreement, or (iii) the Regulatory Authorities not
approve the Product, the parties shall meet and discuss the issues and the means
by which any problems may be resolved. If the issues preventing the Validation
are not able to be overcome to the satisfaction of Cambridge, Cambridge may
terminate this Agreement on provision of at least 1 month’s written notice and
the provisions set forth in Article 13 shall apply. Manufacturer may terminate
this Agreement during or at the end of the Validation process in the event that
Validation is not carried out to Manufacturer’s satisfaction and the provisions
set forth in Article 13 shall apply.

 

2.6                                 Cambridge shall pay Manufacturer for the
Validation in accordance with Part A of Schedule 3. For the sake of clarity, if
the Validation is unsuccessful Cambridge shall only be required to pay for those
modules of the Validation process that were completed by Manufacturer prior to
the failure, plus those other costs as set forth in Article 13 hereof.

 

3                                         Supply and use of the Active Substance

 

3.1                                 Cambridge will supply to Manufacturer in a
timely manner, and at least 4 weeks in advance of Manufacturer’s requirement of
any Active Substance, to enable Manufacturer to fulfil its obligations
hereunder, free of charge, such quantities of the Active Substance as
Manufacturer requires to Manufacture the quantities of the Product indicated in
the Vendor’s Schedule.

 

3.2                                 Manufacturer shall keep full and accurate
records of its inventory of the Active Substance and shall provide to Cambridge,
on the last working day of each month, a report of its stock of the Active
Substance, including work in progress and utilisation in the period. Cambridge
has informed Manufacturer that Cambridge will over the course of the following
years be moving to a fully integrated CFR 21 compliant electronic system.
Cambridge will keep Manufacturer informed of its activities in this respect, in
particular in the event that such activities may have an impact on
Manufacturer’s activities hereunder. The parties agree to make their best
efforts to ensure that their activities are CFR 21 compliant. In the event that
there is a problem and Cambridge’s and Manufacturer’s CFR 21 systems are
incompatible, Cambridge and Manufacturer will come together to discuss how to
address such situation. If agreement as to how to address this situation cannot
be reached between operational representatives of each party, either party may
refer the matter for further discussion between the respective Chief Executive
Officers.

 

3.3                                 Active Substance provided by Cambridge shall
comply with the Specifications for such and shall be accompanied by a
Certificate of Analysis from Cambridge’s Active Substance manufacturer.
Cambridge warrants that the Active Substance manufacturer is a

 

7

--------------------------------------------------------------------------------


 

qualified pharmaceutical company, entitled to carry on its business and
manufacture the Active Substance.

 

3.4                                 Manufacturer will store the Active Substance
supplied by Cambridge in accordance with the Specifications and GMP and shall
use such solely for the Manufacture of the Product in accordance with GMP, the
Specifications and the Technical Conditions, for the purposes hereof.
Notwithstanding the foregoing, to the extent possible given the Manufacturer’s
needs for the purposes hereof, on Cambridge’s written request, Manufacturer will
supply Active Substance to third parties designated by Cambridge for research
and development work.

 

3.5                                 Manufacturer acknowledges that Cambridge is
supplying the Active Substance for the Manufacture free of charge and agrees to
compensate Cambridge for any costs incurred by Cambridge in replacing any Active
Substance that has been rendered unusable due to the failure of Manufacturer to
store the Active Substance in accordance with the Specifications and GMP, the
negligence or wilful default of Manufacturer or in the event of waste in failing
to comply with the Specifications, GMP and the Technical Conditions in the
Manufacture of the Product. Following Validation, the parties may, by mutual
agreement recorded in writing, adjust the acceptable waste percentage set forth
in Article 12 of the Technical Conditions. The parties shall review the
acceptable waste percentage annually. In the event that the Manufacturer has
complied with the Specifications, the Technical Agreement and GMP but in doing
so Manufacturer has exceeded the acceptable wastage percentage of Active
Substance set forth in the Technical Conditions the parties shall review the
reason for the excess and, if the parties agree that the Active Substance waste
level of the Batch in question is an anomaly, they shall agree upon an equitable
sharing of the cost of replacement of the excess Active Substance used in that
Batch over the agreed waste percentage. In the event that Manufacturer has
manufactured a Batch of Product in accordance with the Specifications, GMP and
the Technical Agreement but the Batch nonetheless fails, the parties shall meet,
as soon as is practicable after the Batch failure, to determine whether there is
any solution aside from Manufacturing a replacement Batch from scratch. The
parties shall agree upon an equitable sharing of the costs of whatever remedial
action is agreed upon. Cambridge acknowledges that the requirement on
Manufacturer to reimburse Active Substance that has been wasted will not apply
in respect of Active Substance used in the Validation save in the event of
negligence or wilful malfeasance on the part of Manufacturer.

 

3.6                                 In the event that Cambridge requests, in
writing, that Manufacturer provide Active Substance to a third party for
research and development work Cambridge shall pay Manufacturer for its
reasonable and documented handling, storage and transportation costs, and shall
hold Manufacturer harmless from any claims resulting from or relating to the use
of the Active Substance in such context.

 

3.7                                 Cambridge shall retain title in any Active
Substance until such Active Substance becomes incorporated in the Manufacture of
the Product subject to Cambridge’s insurance obligations set forth in Article 10
hereof, save that such shall not limit Cambridge rights under clause 3.5 to seek
compensation for the cost of replacement for wasted or misused Active Substance.

 

8

--------------------------------------------------------------------------------


 

4                                         Contract Manufacture

 

4.1                                 Cambridge hereby appoints Manufacturer to
Manufacture Cambridge’s requirement for the Product and Manufacturer accepts
such appointment. During the period of this Agreement Manufacturer will
Manufacture for Cambridge the Product in accordance with this Agreement.

 

4.2                                 Except as otherwise provided herein or
specifically requested otherwise by Cambridge, Manufacturer shall source, at its
cost, all Raw Materials other than the Active Substance.

 

4.3                                 Manufacturer represents, warrants and
covenants that:

 

4.3.1                        it has and will use all best endeavours to maintain
during the term of this Agreement, such authorisations from the Regulatory
Authority in France as are necessary to enable it to manufacture the Product;

 

4.3.2                        it will conduct the Manufacture in accordance with
GMP, the Specifications and the Technical Conditions;

 

4.3.3                        it will ensure that any Raw Materials employed by
Manufacturer in the Manufacture and not supplied by or on behalf of Cambridge
will at the time of use comply with the Specifications and that it has
Certificates of Conformance to confirm such where applicable;

 

4.3.4                        In the event that Manufacturer receives, in
relation to the Product, any 483 Notice, warning letter from FDA or any similar
notice from any other Regulatory Authority or government agency where a failure
to comply with such could result in Manufacturer being unable to perform its
obligations under this Agreement or any other communication from any Regulatory
Authority pertaining directly or indirectly to the manufacture of the Product
(hereinafter “Regulatory Notices”), Manufacturer shall use commercially
reasonable endeavours to send to Cambridge, within five (5) working days
following receipt of such Regulatory Notice and in any event no later than ten
(10) working days following receipt of such, edited copies of such Regulatory
Notices (removing only those words which would result in breach of
confidentiality obligations to any third party) and to notify Cambridge of any
requirements set forth in those Regulatory Notices that it is going to be unable
to rectify within the time frame set forth for rectification in the Regulatory
Notice. Manufacturer shall, save as set forth above, use commercially reasonable
endeavours to rectify any matters set forth in any Regulatory Notice in the time
frame set forth for rectification of the issue in the Regulatory Notice or other
time frame, if and as agreed upon with the Regulatory Authority or government
agency. If Cambridge has received notification from Manufacturer that it is
going to be unable to rectify certain matters raised in any Regulatory Notice
within the time frame for rectification and that this would render Manufacturer
unable to further Manufacture the Product within a reasonable timeframe,
Cambridge shall have the right to terminate this Agreement.

 

9

--------------------------------------------------------------------------------


 

4.4                                 Cambridge represents, warrants and covenants
that:

 

4.4.1                        it will be responsible for assessing and confirms
that it has assessed the competence of Manufacturer to carry out the Manufacture
of the Product in accordance with GMP;

 

4.4.2                        it has notified Manufacturer of any special
requirements in respect of record- keeping that may be necessary to comply with
Cambridge’s adverse event/defect/recall procedure;

 

4.4.3                        it shall notify Manufacturer of any hazards to the
health or safety of any personnel of Manufacturer and Cambridge shall keep
Manufacturer so advised throughout the continuance of this Agreement.

 

4.4.4                        the Technical Information that it will provide to
the Manufacturer is to the best of its knowledge true, exact, complete and
sufficient for the purposes hereof and has been used successfully by two other
manufacturers in the manufacture of the Product,

 

4.4.5                        the Specifications are to the best of its knowledge
true, exact and complete and sufficient to Manufacture the Product in accordance
with the purposes hereof and have been successfully used by two other
manufacturers in the manufacture of the Product;

 

4.4.6                        it holds the rights in and to the Technical
Information, the Product, the Active Substance and the Product packaging to
enable the Manufacturer to Manufacture the Product and to perform its
obligations hereunder,

 

4.4.7                        that, to the best of its knowledge and belief, the
Technical Information, Product, Product packaging, Active Substance, Manufacture
and Raw Materials do not infringe the rights of any third party, and that the
Manufacturer may freely use them for the purposes hereof and that it has not at
any time in the past 10 years received any claim from any third party that any
of the aforementioned items or actions infringe their intellectual property
rights.

 

5                                         Technical Conditions

 

5.1                                 The respective responsibilities of
Manufacturer and Cambridge relating to the Manufacture of the Product, the way
in which each Batch of the Product is to be Manufactured and checked for
compliance with and adherence to the appropriate Specifications and GMP, the
responsibility for purchasing materials, testing and releasing materials and
undertaking production and quality control including in-process controls as well
as sampling and analysis shall be as specified in the Technical Conditions.

 

5.2                                 Subject to Cambridge complying in all
respects with its obligations under this Agreement, Manufacturer shall be
responsible for ensuring the safe operation of the process of Manufacture of the
Production in its premises.

 

10

--------------------------------------------------------------------------------


 

5.3                                 Any alteration to the Technical Conditions
must be agreed between the parties and such agreement will include but not be
limited to agreeing the implications of such alterations on the Cost of
Production and the cost of Validation thereof. Should no agreement be reached,
the escalation provisions of clause 15 shall apply.

 

6                                         Duration

 

6.1                                 Unless sooner terminated as hereinafter
provided, this Agreement shall come into force on the Effective Date hereof and
shall continue in force for a minimum period of seven (7) years. This Agreement
may be renewed for an open-ended term by either party providing notice of
renewal to the party at least 18 months prior to the end of such seven-year
period. If either party wishes to terminate on the seventh anniversary of the
Effective Date it must provide no less than 18 months’ written notice of such to
the other party to expire on the seventh anniversary of the Effective Date.
Notwithstanding the foregoing, in the event that no notice of renewal or of
termination is sent by either party by the deadlines set forth in this Article,
the Agreement shall expire at the end of such seven (7) year period. If renewed,
it shall continue until terminated by either party giving to the other not less
than 18 months’ notice.

 

7                                         Vendor’s Schedule Forecast and Supply

 

7.1                                 During the term of this Agreement and
following Validation Cambridge will submit to Manufacturer Vendor’s Schedules.
The first Vendor’s Schedule shall be submitted to Manufacturer within seven
(7) days of the successful completion of that Validation and shall cover the
twelve (12) calendar months from that date. Thereafter Vendor’s Schedules will
be submitted each month by no later than the twentieth (20th) day of each
calendar month, specifying Cambridge’s anticipated requirements for Product in
calendar monthly periods for the relevant twelve (12) month period covered by
the Vendor’s Schedule.

 

7.2                                 The first Vendor’s Schedule submitted to
Manufacturer shall be accompanied by purchase orders covering the Firm Period of
such Vendor’s Schedule. All subsequent Vendor’s Schedules submitted shall be
accompanied by purchase orders covering the relevant amount of Product indicated
as being required in the last month of the Firm Period and stating a date for
delivery consistent with the Firm Period and which delivery date must be at
least thirteen (13) weeks from the date of receipt by Manufacturer of such
purchase order. The quantity set forth in the Firm Period may not be altered.
The quantity set forth in the Forecast may be altered by Cambridge within a
range of plus or minus {***}† for months {***}†, plus or minus {***}† for the
months thereafter. Manufacturer shall notify Cambridge of its receipt of any
purchase order and acceptance of such delivery date in writing within five
(5) working days of receipt. Unless inconsistent with the aforementioned
restrictions on the Firm Period and agreed percentage changes in the Forecast,
all such purchase orders (“Firm Period Orders”) shall be confirmed by
Manufacturer and shall be binding on Manufacturer. If Cambridge requires and
orders

 

--------------------------------------------------------------------------------

† Represents material which has been redacted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

11

--------------------------------------------------------------------------------


 

additional quantities of the Product over and above those set forth in the Firm
Period, Manufacturer shall use reasonable endeavours to fulfil that order.
Notwithstanding the foregoing, the parties acknowledge that, within two
(2) weeks of the end of Validation, Manufacturer will notify Cambridge in
writing of the maximum quantity of the Product Manufacturer can Manufacture in
any year and/or, if applicable, per purchase order (hereinafter “Manufacturer’s
Annual Production Capacity”) and Manufacturer shall not be obliged to fulfil any
orders, whether Firm Period Orders or other orders, for quantities ordered in
excess of Manufacturer’s Annual Production Capacity”. If Manufacturer receives
an order from Cambridge where the quantity ordered or any part of that quantity
would result in Manufacturer’s Annual Production Capacity being exceeded it
shall notify Cambridge of such as soon as is commercially practical. Each order
placed by Cambridge must be for one full batch or any whole number multiple of
full batches of Product. Manufacturer shall not be obliged to fulfil orders for
partial batches of Product.

 

7.3                                 The Product is supplied by Manufacturer
Ex-works (EXW) (Incoterms 2000). Time for delivery in respect of Firm Period
Orders is of the essence. Manufacturer shall deliver EXW any Firm Period Orders
on or before the delivery date. Manufacturer shall make its commercially
reasonable efforts to deliver the Products ordered other than in Firm Period
Orders on or before the delivery date set forth in the relevant order.
Notwithstanding the foregoing, Manufacturer’s obligation of delivery is
contingent upon Manufacturer having received Cambridge’s notice provided under
clause 7.5. Upon the earlier of (a) receipt by Manufacturer of Cambridge’s
notice to be provided under clause 7.5 or (b) the agreed delivery date for any
order, Manufacturer may deliver the Product and render to Cambridge an invoice
for the quantity of the Product ordered. Title to the Product shall be and
remain with Manufacturer unless and until Cambridge has paid in full for the
Product and any other Product supplied hereunder.

 

7.4                                 Each batch of the Product Manufactured shall
be numbered in accordance with Manufacturer’s batch numbering SOP full written
details of which shall be provided to Cambridge and each Batch supplied shall be
identified with its Batch number.

 

7.5                                 Prior to delivery of each Batch of Export
Pack to be supplied, Manufacturer shall supply to Cambridge a Certificate of
Analysis and a Certificate of Conformance signed by the Manufacturer’s Qualified
Person, the samples and a summary of the Batch Manufacturing records. Prior to
delivery of each Batch of Commercial Pack to be supplied, Manufacturer shall
supply to Cambridge a Certificate of Analysis, a Certificate of Conformance and
a release statement signed by the Manufacturer’s Qualified Person, the samples
and a summary of the Batch Manufacturing records. Cambridge will, at least 5
business days prior to scheduled delivery date of each Batch, notify
Manufacturer whether, based on the information provided by Manufacturer
pertaining to that Batch as set forth above in this clause, Cambridge is
prepared without prejudice to its rights hereunder to take delivery of that
Batch.

 

7.6                                 Any Defects shall be reported to
Manufacturer in writing promptly after discovery. Unless there is a dispute
between the parties as to the cause of the Defect in the Product (in which case
clauses 7.7 and 7.8 shall apply) Manufacturer shall use its commercially
reasonable efforts to Manufacture and deliver to Cambridge within six (6) weeks
of such

 

12

--------------------------------------------------------------------------------


 

reporting by Cambridge, at no charge, a sufficient quantity of the Product to
replace the defective Batch or Batches.

 

7.7                                 If there is any dispute concerning whether
Product complies with the Specifications or whether such failure is due (in
whole or in part) to acts or omissions of Cambridge after delivery of Product, a
sample of the rejected Product and a sample retained by Manufacturer as set
forth above shall be exchanged between Cambridge and Manufacturer for a
counter-check. If such counter-check does not resolve the dispute, a sample of
the rejected Product and a sample retained by Manufacturer shall be submitted to
an independent, qualified third-party laboratory that is mutually acceptable and
selected by the Parties promptly in good faith. The test result obtained by such
laboratory shall determine whether the rejected Product fails to comply with the
Specifications due to acts or omissions of Cambridge after delivery of the
Product or acts or omissions of Manufacturer prior to delivery of the Product
and such laboratory’s determinations shall be final and determinative for
purposes of this Agreement save for manifest error on the face of decision. The
Party against whom the laboratory rules shall bear all costs of the third party
laboratory activities.

 

7.8                                 If it is determined pursuant to clause 7.7
above that the Product does not conform to the Specifications due to the default
of Manufacturer then Manufacturer shall Manufacture and deliver to Cambridge, at
no charge, a sufficient quantity of the Product to replace the defective Batch
or Batches. For the sake of clarity the provisions of clause 3.5 shall apply in
respect of the cost of replacement of wasted Active Substance. If Cambridge
accepts that the relevant Batches of Product were Manufactured in accordance
with the Specifications or that any defect did not arise due to Manufacturer’s
default Manufacturer shall Manufacture and deliver to Cambridge, at the usual
cost, a sufficient quantity of the Product to replace the defective Batch or
Batches.

 

7.9                                 After the period of Validation, Manufacturer
agrees to maintain a safety stock of Export Pack Product. The amount of such
safety stock shall be determined at the beginning of each calendar year as an
amount equal to one month’s average Product requirements as stipulated in
Cambridge’s Forecast for such calendar year.

 

8                                         Intellectual Property and Improvements

 

8.1                                 Cambridge hereby authorises Manufacturer to
use the Trade Marks and Cambridge’s other intellectual property on or in
relation to the Product for the purpose only of exercising its rights and
performing its obligations under this Agreement. All data and intellectual
property and other rights pertaining to the data arising from the Validation
work and on-going stability and quality conformance work carried out by
Manufacturer shall be the property of Cambridge.

 

8.2                                 Each party hereby acknowledges that it shall
not acquire any rights in respect of any of the other party’s intellectual
property in relation to the Product or the Manufacture thereof or of the
goodwill associated therewith.

 

13

--------------------------------------------------------------------------------


 

8.3                                 Except as is necessary for the proper
performance of this Agreement by the parties, no licence, express or implied, is
granted by this Agreement by either party to the other under any of its
intellectual property rights.

 

8.4                                 Cambridge authorises the Manufacturer to
place Manufacturer’s company name and address on the Product packaging and
leaflet with an indication that it is the manufacturer of the Product if so
required by law.

 

9                                         Prices

 

9.1                                 All orders for the Product for the eighteen
(18) months following validation will be at the prices set forth in part B of
Schedule 3.

 

9.2                                 Following the period set forth in clause
9.1, Manufacturer may review the price annually in accordance with the INSEE
index number 064688387 (pharmacy perfumery and maintenance industries salaries
index) for the preceding month of June (published the following September). In
the event that the increase in Cost of Production and Raw Material costs exceed
the amount of such index, Manufacturer shall provide written evidence to
Cambridge of such increases in the Costs of Production and Raw Materials and the
parties shall meet to discuss that increase, the impact on the Costs of
Production and ways in which that increase might be off-set including but not
limited to, for example, alternative sources of supply of the Raw Material in
question. If, after going through that process the parties find that the
exceptional increase cannot be fully offset, the matter shall be referred for
further discussion initially to the Chief Financial Officers of both parties
and, if necessary, to the Chief Executive Officers of both parties. If
resolution as to how to deal with the exceptional cost increase has not been
reached following discussion between the Chief Executive Officers, either party
may terminate this Agreement on provision of ninety (90) days written notice.

 

9.3                                 Invoices will be submitted to Cambridge when
the Product has been delivered in accordance with clauses 7.3 and 7.5. Cambridge
will, save as set forth below, pay to Manufacturer the full invoice value for
the Product within forty five (45) days after the date of the invoice or forty
five (45) days after the date of delivery of the Product, whichever is the
later. Payment will be made direct into Manufacturer’s bank account by bank
transfer and Manufacturer will provide Cambridge with the necessary details of
Manufacturer’s bank account and will take whatever actions are necessary to
facilitate payment by bank transfer.

 

10                                  Limitation of Liability, Indemnity and
Insurance

 

10.1                           Manufacturer indemnifies and shall keep Cambridge
and its Affiliates indemnified against all third party claims, actions,
judgments, damages or lawsuits (including costs or expenses or professional
fees) brought against Cambridge and or its Affiliates to the extent and arising
out of any breach of this Agreement by Manufacturer or any wilful or negligent
act or omission of Manufacturer or its employees in the Manufacture of the
Product.

 

14

--------------------------------------------------------------------------------


 

10.2                           Cambridge and/or its Affiliates indemnifies and
shall keep Manufacturer and its Affiliates indemnified against all third party
claims, actions, judgments, damages or lawsuits (including costs or expenses or
professional fees) brought against Manufacturer and/or its Affiliates to the
extent and arising out of (i) any breach of this Agreement by Cambridge and/or
its Affiliates; (ii) or any negligent or wilful act or omission of Cambridge
and/or its Affiliates, its employees or agents (including but not limited to in
researching and developing the Product or in supplying the Active Substance and
Raw Materials); (iii) any intellectual property rights covering the Product,
Product packaging, Active Substance and/or Raw Materials; and (iv) any error,
inaccuracy, inexactitude, or incompleteness in the Specifications.

 

10.3                           Manufacturer shall indemnify, defend and hold
harmless, Cambridge and/or its Affiliates from and against all third party
claims, actions, judgments, damages, lawsuits, and related costs and expenses
made or brought against Cambridge and/or its Affiliates in respect of bodily
injury or death caused by or attributed to the Product insofar as they arise out
of: (a) the contamination of the Product manufactured by Manufacturer while in
the custody or control of Manufacturer, (b) the failure of Manufacturer to
manufacture, store, handle or ship the Product in accordance with the
Specifications or the GMPs.

 

10.4                           Cambridge and/or its Affiliates shall indemnify,
defend and hold harmless Manufacturer and/or its Affiliates against all third
party claims, actions, judgments, damages, lawsuits and related costs and
expenses made or brought against Manufacturer and/or its Affiliates in respect
of bodily injury or death caused by or attributed to the Product, the Raw
Materials or the Active Substance, including but not limited to product
liability claims, the sale of the Product, Product labelling, and any claims
related to the inherent physiological properties of such substances, except and
to the extent provided in Articles 10.1 and 10.3 above.

 

10.5                           NO OTHER WARRANTY. EXCEPT AS SET FORTH IN CLAUSES
4, 7 AND THIS CLAUSE 10, MANUFACTURER IS MANUFACTURING AND SUPPLYING THE PRODUCT
HEREUNDER ON AN “AS IS” BASIS WITHOUT REPRESENTATION OR WARRANTY WHETHER EXPRESS
OR IMPLIED INCLUDING WARRANTIES OF SATISFACTORY QUALITY OR FITNESS FOR A
PARTICULAR PURPOSE, OR INFRINGEMENT OF THIRD PARTY RIGHTS, AND ALL SUCH
WARRANTIES ARE EXPRESSLY DISCLAIMED TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS.

 

10.6                           The party claiming the benefit of any indemnity
hereunder must promptly notify the other of any claim, not accept any compromise
or settlement of such claim or take any material steps in relation to such claim
without the prior consent of the other party and shall co-operate fully with the
other party in the handling of any such claim.

 

10.7                           Without prejudice to the obligation of either
party to indemnify the other against claims by a third party, under no
circumstance shall either party be liable to the other in contract, tort
(including negligence or breach of statutory duty) or otherwise howsoever to the
other (i) for any increased costs or expenses, (ii) for any loss of profit,
business, contracts revenues or anticipated savings, or (iii) for any special,
indirect, incidental, punitive or

 

15

--------------------------------------------------------------------------------


 

consequential loss or damage of any nature whatsoever, whether occasioned by the
negligence of the respective parties, their employees or agents or otherwise.
Notwithstanding the foregoing, in the event that Manufacturer breaches clause 11
by intentionally or negligently (a) using Cambridge’s Information pertaining to
the Manufacture of the Product to Manufacture the Product and sell it or
otherwise provide it to a third party other than with Cambridge’s express
written consent, or (b) using Cambridge’s Information pertaining to the
Manufacture, of the Product or any part of it to manufacture a competing product
containing tetrabenazine, or (c) providing Cambridge’s Information pertaining to
the Manufacture of the Product or any part of it to a third party to enable them
to manufacture the Product or a competing product containing tetrabenazine, the
limitations of liability set forth in clause 10.7 above shall not apply in
respect of such a breach but Manufacturer’s liability shall be limited to a
maximum amount of {***}†. The parties also acknowledge that the limitations of
liability mentioned in this clause 10.7(i), (ii) and (iii) shall, when the
losses, damages, costs, liabilities or expenses incurred by a party arise from
the grossly negligent or wilfully malfeasant acts of the employees of the other
party, (y) not apply in respect of bodily injury or death or (z) apply up to a
maximum of {***}† Euro in respect of all other claims other than bodily injury
or death.

 

10.8                           The parties undertake to ensure that they have in
place and maintain throughout the Term and for a period of 5 years thereafter,
product liability insurance with a reputable insurer or self insurance in an
amount which the parties agree is appropriate for their business, the type of
product which is the subject of this Agreement and the territories in which the
Product will be sold and for their obligations under this Agreement. Further to
the preceding sentence (a) Fournier shall hold product liability insurance of no
less than 50 million Euros in respect of Product sold in the United States and
20 million Euros in respect of Product sold outside the United States, and
(b) in respect of Product sold in the United States, Cambridge shall ensure it
holds product liability insurance of no less than 20 million Euros and shall
use  commercially reasonable endeavours to ensure its US Distributor holds no
less than 30 million Euros product liability insurance and (c) in respect of
Product sold outside the United States Cambridge shall ensure it holds product
liability insurance of no less than 10 million Euros and shall use commercially
reasonable endeavours to ensure its distributors in those countries hold no less
than 10 million Euros. Cambridge shall provide adequate insurance with a
reputable insurer or self insurance to cover the Active Substance while on the
Manufacturer’s premises. Manufacturer will fully co-operate with Cambridge in
respect of permitting access for inspections and providing information to
Cambridge or its insurer for the purposes of acquiring and maintaining such
insurance. Each party shall provide to the other on request evidence of the
existence and maintenance of such cover.

 

10.9                           Each party shall provide the other party with a
certificate or certificates from the insurance company verifying the above and
shall notify the other party in writing at least 30 days prior to the expiration
or termination of such coverage.

 

--------------------------------------------------------------------------------

† Represents material which has been redacted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

16

--------------------------------------------------------------------------------

 

10.10       Three (3) months prior to the renewal of each party’s product
liability insurance the parties shall share information about product liability
risk in relation to the Product and shall discuss the extent of each others
product liability coverage in respect of the Product.

 

10.11       In the event that the Active Substance is placed on the substance
exclusion list and/or the Product is placed on the product exclusion list of the
reinsurance treaties of either Swiss Re or Munich Re resulting in either or both
parties being unable to obtain product liability insurance in respect of the
Product or the cost of such product liability insurance to either or both
parties significantly increasing, whichever party first becomes aware of that
listing shall notify the other within two (2) working days and the parties
shall, as soon as is practical but in any event no later than fifteen (15) days
from the receipt of notice about the listing, meet to discuss the commercial
risks to the parties from such a listing and whether the commercial risks are
such that the parties no longer wish to continue with this Agreement. If
agreement as to whether or not to continue with this Agreement cannot be reached
within seven (7) days of the meeting between the parties the matter shall be
referred to the Chief Executive Officers of both parties for discussion who
shall discuss such within seven (7) days of referral of the matter to them. If
the Chief Executive Officers are unable to reach agreement as to whether or not
to continue with this Agreement within seven (7) days of them meeting, either
party may terminate this Agreement on the provision of written notice.
Throughout the duration of this consultation process the obligations on the
parties under this Agreement shall be suspended.

 

11           Confidentiality

 

11.1         Each party (“Recipient”) agrees to maintain as secret and
confidential all Information of the other party or its Affiliates obtained from
or on behalf of the other (“Discloser”) pursuant to this Agreement or prior to
and in contemplation of it, to respect Discloser’s proprietary rights therein,
to use the same exclusively for the purpose of this Agreement and for no other
use and to disclose the same only to those of its professional advisers,
including legal financial and risk assessment advisers, authorised
sub-contractors and employees to whom and to the extent that such disclosure is
reasonably necessary for the purpose of this Agreement. For the sake of clarity
the Specifications, the Certificates of Conformance, all Product related data
arising from the Validation and all Batch documentation generated by
Manufacturer in the Manufacture is confidential Information of Cambridge and
shall not be used or disclosed by Manufacturer other than for the purposes of
this Agreement and where necessary for disclosing to the relevant Regulatory
Authorities in order to comply with regulatory requirements relating to the
Product and its Manufacture by Manufacturer.

 

11.2         The foregoing obligations of clause 11.1 above shall not apply to
Information which:

 

11.2.1      the Recipient can prove by documentary evidence was already in its
possession or the possession of its Affiliates and not covered by any
obligations of confidentiality to the other party before disclosure by
Discloser. For the sake of clarity this exception shall not apply to any
Information pertaining to the Product

 

17

--------------------------------------------------------------------------------


 

or the Active Substance or the business of Cambridge provided to Manufacturer by
Cambridge or Synkem prior to the Effective Date;

 

11.2.2      is subsequently lawfully disclosed to the Recipient by a third party
who has not derived it directly or indirectly from the Discloser or any of the
Discloser’s Affiliates;

 

11.2.3      is or becomes generally available to the public (in printed
publications in general circulation) through no act or default of Recipient or
its agents or employees;

 

11.2.4      was independently developed by Discloser without any reference to
the Information of the other party; and

 

11.2.5      Discloser is required to disclose by law.

 

11.3         Recipient shall allow access to the Discloser’s Information
exclusively to those of its employees who have reasonable need to see and use it
for the purposes of this Agreement and shall inform each of the said employees
of the confidential nature of the Information and of the obligations on
Recipient in respect thereof and ensure that each of its employees having access
to the Information is contractually bound by obligations of confidentiality and
shall take all reasonable steps to enforce such obligations.

 

11.4         In the event that Manufacturer accepts a contract from a third
party to manufacture a competing product it shall ensure that appropriate
measures are undertaken to ensure that Cambridge’s Information is not disclosed
to such third party.

 

12           Termination

 

12.1         Either party may forthwith terminate this Agreement by written
notice to the other if:

 

12.1.1      that other party is in material breach of any of the provisions of
this Agreement and, in the case of a breach capable of remedy, fails to remedy
the same within 30 days of receipt of a written notice specifying the breach and
requiring its remedy; or

 

12.1.2      an encumbrancer takes possession or an administrator, liquidator or
receiver is appointed over the property or assets of that other party; or

 

12.1.3      that other party makes any voluntary arrangement with its creditors
or becomes subject to an administration order; or

 

12.1.4      that other party goes into liquidation except for the purposes of
amalgamation or reconstruction and in such manner that the company resulting
there from effectively agrees to be bound by or assume the obligations imposed
on that other party under this Agreement.

 

12.2         Any waiver by either party of a breach of any provision of this
Agreement shall not be considered a waiver of any subsequent breach of the same
or any other provision.

 

18

--------------------------------------------------------------------------------


 

12.3         The rights to terminate this Agreement given by this clause 12
shall be without prejudice to any other right or remedy of either party in
respect of the breach concerned (if any) or any other breach.

 

13           Consequences of Termination

 

13.1         Termination of this Agreement for any reason shall not bring to an
end any provisions of this Agreement which, in order to give effect to their
meaning, need to survive its termination and such provisions shall remain in
full force and effect thereafter and in particular but without limiting the
scope of the foregoing obligations of the parties under clauses 8, 9,10,11,13
a15, 17 and 19.

 

13.2         On termination of this Agreement for any reason:

 

13.2.1      Cambridge shall notify Manufacturer whether it wishes Manufacturer
to complete any ongoing Manufacture;

 

13.2.2      In the event that this Agreement is being terminated by Cambridge
for failure by Manufacture to Manufacture in accordance with GMP and the
Specifications and such failure has been either accepted by Manufacturer or
objectively verified by a Regulatory Authority or independent laboratory,
Cambridge shall be under no obligation to purchase or take delivery of or pay
for any further Product.

 

13.2.3      subject to clause 13.2.1 each party shall deliver up to the other or
destroy all materials, reports, and other documents (including copies thereof)
in its possession or control containing Information of the other party, and each
will cease to make use of the other’s Information;

 

13.2.4      Manufacturer shall return to Cambridge, at Cambridge’s cost, any
unused and still viable Active Substance (other than the amount required to
complete any orders in process if Cambridge so elects);

 

13.2.5      Subject to clauses 13.2.1 and 13.2.2, Cambridge shall pay for all
the Product which has been ordered or is as listed in the Firm Period of the
Vendor’s Schedule at prices then prevailing and shall take delivery of such
Product as soon as possible when it is notified by Manufacturer that it is
available for collection;

 

13.2.6      Cambridge may request to purchase at Manufacturer’s cost, and, if it
exercises that option, Manufacturer will be obliged to supply all stocks of Raw
Materials remaining in Manufacturer’s possession and which will not be used in
the completing of any orders in process. Cambridge shall also be responsible for
paying the Manufacturer’s storage, quality control and transportation costs it
had incurred in relation to such Raw Materials following termination.

 

13.2.7      With respect to any capital expenditures on machines and equipment
which may have been made for the Manufacturer to fulfil its obligations
hereunder:

 

19

--------------------------------------------------------------------------------


 

13.2.7.1           Manufacturer shall have first option to retain title to such
machines and equipment. If Manufacturer exercises that option, no further
amortization payments thereon shall be owing from Cambridge.

 

13.2.7.2           If Manufacturer does not exercise such option, and Cambridge
wants to acquire the equipment then title and possession to the machines should
pass to Cambridge and Cambridge shall pay to Manufacturer the unamortized
amounts remaining on such machines and equipment as well as any related transfer
costs (shipping, disassembly, etc.) and upon payment in full, such machines and
equipment shall be transferred to Cambridge.

 

13.3         If neither party wishes to take or retain ownership of the
machines:

 

13.3.1      Manufacturer shall use commercially reasonable efforts to sell the
machines and obtain the best possible price for the machines.

 

13.3.2      If the sale is successful then following receipt of the proceeds of
that sale, depending on the extent of the proceeds of sale either Cambridge
shall pay to Manufacturer a sum equal to the unamortized amounts remaining on
the machines less the proceeds from the sale of the machines or Manufacturer
will pay to Cambridge a sum equal to the proceeds of sale less the unamortized
amounts.

 

13.3.3      In the event that Manufacturer does not manage to sell the machines,
Cambridge shall pay to Manufacturer the unamortized amounts remaining on such
machines and equipment and related transfer costs and upon payment in full,
title and possession to the machines shall pass to Cambridge.

 

14           Affiliates and Assignment

 

14.1         Manufacturer shall be entitled to perform any of the obligations
undertaken by it and to exercise any of the rights granted to it under this
Agreement through any of its Affiliates, and any act or omission of any such
Affiliate shall for the purposes of this Agreement be deemed to be the act or
omission of Manufacturer. For the purposes of such delegated performance
Manufacturer shall be entitled to disclose only on a need to know basis
Cambridge’s Information to employees of relevant Affiliates.

 

14.2         Cambridge is establishing a branch office in Ireland that will
become an Affiliate of Cambridge. Manufacturer agrees to the obligations of
Cambridge under this Agreement being performed by Cambridge Laboratories Ireland
and, following incorporation of the Irish branch as an Affiliate, to have those
obligations assigned to and performed by that Affiliate, provided that Cambridge
remains liable to Manufacturer for the acts and omissions of the Affiliate and
its compliance herewith. Cambridge shall notify Manufacturer once the Irish
branch has been incorporated as an Affiliate. In addition Cambridge shall be
entitled to perform any of the obligations undertaken by it and to exercise any
of the rights granted to it under this Agreement through any of its Affiliates,
and any act or omission of any such Affiliate shall for the purposes of this
Agreement be deemed to be the act or omission of Cambridge.

 

20

--------------------------------------------------------------------------------


 

14.3         Save as set forth above neither party shall be entitled to assign
any of its rights or duties under this Agreement without the prior written
consent of the other which consent shall not be unreasonably withheld or
delayed. For the sake of clarity if Manufacturer assigns the Agreement to a
party to whom Cambridge has reasonable objections and has refused its consent
Cambridge shall be entitled to terminate this agreement on provision of thirty
(30) days written notice.

 

15           Escalation Provisions

 

15.1         The parties shall attempt to amicably resolve any dispute or
disagreement arising in relation hereto before submitting such dispute or
disagreement to the courts as follows:

 

15.1.1      the parties shall as soon as reasonably practicable commence good
faith negotiations to resolve the dispute or disagreement;

 

15.1.2      should such good faith negotiations not take place or should such
good faith negotiations not resolve the dispute or disagreement within a
reasonable period, but in any event within twenty one (21) days of commencement
of the negotiations, the dispute or disagreement shall immediately be referred
to the respective Chief Executive Officers of the parties for their resolution;

 

15.1.3      should the respective Chief Executive Officers of the parties fail
to resolve the dispute or disagreement within fourteen (14) days of it being
referred to them, then either party may refer the dispute to the courts.
Notwithstanding the foregoing, in the event that the dispute in question relates
to whether the Product satisfies the Specifications or GMPs, then in accordance
with Article 7.7 hereof, the dispute shall be referred to a qualified third
party laboratory prior to submission to the courts.

 

16           Force Majeure

 

16.1         If either party is affected by Force Majeure it shall forthwith
notify the other party of the nature and extent thereof.

 

16.2         Each party shall be deemed not to be in breach of this Agreement,
nor otherwise be liable to the other by reason of any delay in performance, or
non-performance, of any of its obligations hereunder to the extent that such
delay or non-performance is due to any Force Majeure of which it has notified
the other party and the time for performance of that obligation shall be
extended accordingly.

 

16.3         If the Force Majeure in question prevails for a continuous period
in excess of six months, the parties shall enter into bona fide discussions with
a view to agreeing upon such alternative arrangements as may be fair and
reasonable. If the parties cannot agree such alternative arrangements then
either party shall be entitled to terminate this Agreement immediately by
written notice.

 

21

--------------------------------------------------------------------------------


 

17           Notices

 

17.1         Any notice or other information required or authorised by this
Agreement to be given by either party to the other may be given by hand or sent
to the other by first class registered pre-paid post, telex, facsimile
transmission or comparable means of communication to the following addresses:

 

If to Cambridge:

 

The Chief Financial Officer

Cambridge Laboratories Ireland

Alexandra House

The Sweepstakes

Ballsbridge

Dublin 4

Ireland

Fax (+) 353 631 9452

 

If to Fournier:

 

The Customer Services Manager

Laboratoires Fournier SA

Rue des Prés Potets

21121 Fontaine-les-Dijon

 

with a copy to

 

Director of Legal Affaires

Laboratoires Fournier SA

42 rue de Longvie

21300 Chenôve

Fax: 33 (0)3 80 44 7262

 

17.2         Any notice or other information given by post pursuant to clause
17.1 which is not returned to the sender as undelivered shall be deemed to have
been given on the third day after the envelope containing the same was so
posted. Proof that the envelope containing any such notice or information was
properly addressed, pre-paid, registered and posted, and that it has not been so
returned to the sender, shall be sufficient evidence that such notice or
information has been duly given.

 

17.3         Any notice or other information sent by telex, cable, facsimile
transmission or comparable means of communication shall be deemed to have been
duly sent on the date of transmission, provided that a confirming copy thereof
is sent by first class pre-paid post to the other party at the address referred
to in clause 17.1 within 24 hours after transmission.

 

22

--------------------------------------------------------------------------------


 

18           Liaison

 

18.1         Upon signature of this Agreement the parties will each identify in
writing the person responsible for the day to day operation of this Agreement
including production planning relating to forecast requirements.

 

19           General

 

19.1         Nothing in this Agreement shall create, or be deemed to create, a
partnership, joint venture or other common interest grouping between the
parties.

 

19.2         The Schedules and Recitals hereto form an integral part of this
Agreement. This Agreement, its Schedules and Recitals contain the entire
agreement between the parties with respect to its subject matter, supersedes all
previous agreements and understandings between the parties, with the exception
of the Confidentiality Agreement entered into on 19 February 2004, and may not
be modified except by an instrument in writing signed by the duly authorised
representatives of the parties

 

19.3         Each party acknowledges that, in entering into this Agreement, it
does not do so on the basis of or in reliance on any representation, warranty or
other provision except as expressly provided in this Agreement, and accordingly
all conditions, warranties or other terms implied by statute or common law are
hereby excluded to the fullest extent permitted by law.

 

19.4         If any provision of this Agreement is agreed by the parties to be
or is held by any court or other competent authority to be void or unenforceable
in whole or part, the other provisions of this Agreement and the remainder of
the affected provisions shall continue to be valid save that such illegal void
or unenforceable provision or part thereof shall be deemed to be excised
herefrom.

 

19.5         This Agreement shall be governed by and construed in all respects
in accordance with the laws of England, and the parties hereby submit to the
exclusive jurisdiction of the English courts.

 

IN WITNESS whereof this Agreement has been executed by the duly authorised
representatives of the parties the day and year first above written

 

For and on behalf of

CAMBRIDGE LABORATORIES LIMITED

trading as

CAMBRIDGE LABORATORIES IRELAND

 

 

Signed:

/s/ MARK P. EVANS

 

 

 

 

Name:

MARK P. EVANS

 

 

 

 

Title:

CEO

 

 

23

--------------------------------------------------------------------------------


 

For and on behalf of

LABORATOIRES FOURNIER S.A.

 

 

Signed:

/s/ Pierre Noustial

 

 

 

 

Name:

Pierre Noustial

 

 

 

 

Title:

CEO

 

 

24

--------------------------------------------------------------------------------


 

Schedule 1

 

Technical Conditions

 

1.             Raw Materials

 

Manufacturer will be responsible for ensuring that each batch of Raw Materials
(other than those supplied by or on behalf of Cambridge) complies with the Raw
Materials Specifications. Manufacturer shall be responsible for testing all Raw
Materials (other than those supplied by or on behalf of Cambridge) to determine
compliance of such with the Raw Materials Specifications. Cambridge will be
responsible for ensuring that each batch of Raw Materials that it may provide to
Manufacturer complies with the Raw Materials Specifications, and that it has
obtained a Certificate of Conformance signed by a Qualified Person of each Raw
Materials supplier, if applicable. Cambridge shall ensure that the Manufacturer
(either directly or through a third party consultant, if so required by the
suppliers) may audit the suppliers of Active Substance and any Raw Materials
supplied by Cambridge.

 

Manufacturer will ensure that Raw Materials (other than those supplied by or on
behalf of Cambridge) are only sourced from the list of approved suppliers listed
in the Specifications, which list may be amended from time to time by mutual
agreement between the parties. Notwithstanding the foregoing, in the event that
Manufacturer is unable to obtain sufficient Raw Materials from such suppliers,
it shall inform Cambridge and the parties shall come together to find another
source of supply thereof. In the event of such shortage of Raw Materials,
Manufacturer shall not be liable for any delay in supplying the Product to
Cambridge.

 

Manufacturer shall store all Raw Materials in accordance with GMP and the
storage requirements of the supplier of such Raw Materials.

 

Manufacturer shall use Raw Materials on the basis of shortest Expiry/Retest Date
first.

 

2.             Manufacturing, Packaging and Product Specifications

 

The Specifications are set forth in Schedule 2 to the Agreement. Any changes to
the Specifications must be the subject of a written amendment agreed between the
parties prior to implementation. The Specifications shall be treated as
confidential Information of Cambridge.

 

Cambridge will inform Manufacturer promptly of any changes that are to be made
to the terms of the Marketing Authorisations for the Product which may require a
change to the Specifications.

 

Cambridge is responsible for ensuring that each batch of Active Substance it
supplies complies with the Specifications.

 

Manufacturer may make propositions to Cambridge regarding Product’s primary and
secondary packaging. Notwithstanding the foregoing, Cambridge is responsible for
ensuring that the Product primary and secondary packaging and labelling complies
with the Specifications, does not infringe any third party rights, and complies
with all applicable rules and regulations.

 

--------------------------------------------------------------------------------

 

 

3.             Quality Control

 

Manufacturer shall be responsible for carrying out appropriate quality control
of the Raw Materials (other than those supplied by or on behalf of Cambridge) it
uses in the Manufacture of the Product to ensure that the same comply with the
Specifications.

 

Manufacturer shall be responsible for the quality control of any intermediate
and finished Product in accordance with the Manufacture Specifications to ensure
that the same comply with the Product Specifications.

 

4.             Reworked Product

 

Manufacturer will not subject any Product manufactured by it under this
Agreement to any re-processing unless it uses a method agreed by Cambridge.
Notwithstanding the foregoing, Manufacturer may rework the Product, provided
that it notifies Cambridge in advance of such reworking.

 

5.             Product Release

 

Manufacturer is responsible for releasing the Commercial Packs on the market by
providing:

 

· a Certificate of Analysis

· a Certificate of Conformance

· a release statement signed by a Qualified Person.

 

Manufacturer is responsible for certifying that the Export Packs are suitable
for further packaging operations by providing:

 

· a Certificate of Analysis

· a Certificate of Conformance

 

6.             Batch Documentation

 

Manufacturer shall retain at its premises Manufacturing records (including the
Specifications and the manufacturing, packaging and quality control and quality
assurance records for each batch of Product) in order to comply with GMP and
this Agreement. Notwithstanding the forgoing all title in the Manufacturing
records shall be owned by Cambridge, shall be treated by Manufacturer as
confidential Information of Cambridge and shall not be used or disclosed by
Manufacturer other than for the purposes of this Agreement and where necessary
for disclosing to the relevant Regulatory Authorities.

 

Manufacturer will keep under safe and secure storage the Manufacturing records
for each batch of Product for a period of five years or such other period as
required by GMP. Manufacturer must ensure this documentation is available for
inspection by authorised Cambridge personnel a maximum of 3 times a year on
reasonable notice. Upon expiry of the period it is required to keep the
Manufacturing records Manufacturer shall notify Cambridge in writing that it
intends to destroy such and, in the absence of any response from Cambridge
within three months of

 

2

--------------------------------------------------------------------------------


 

notification, Manufacturer may destroy or otherwise dispose of the said records
or such samples in a safe and controlled manner.

 

Manufacturer will submit to Cambridge, as soon as practicable following a
written request from Cambridge, copies of all the Manufacturing records.

 

7.             Audits

 

Manufacturer will allow, once a year during normal business hours and upon
reasonable notice, authorised representatives of Cambridge to inspect the
relevant parts of its premises where the Manufacture of the Product is carried
out or the Product or Raw Materials are stored and to inspect the process of
Manufacture. Manufacturer will permit Cambridge to conduct additional such
inspections in the event that such are required due to a Product safety or
manufacturing problem. Notwithstanding, the foregoing, Manufacturer’s obligation
to allow such visitors is on condition that: (a) Cambridge procures that such
visitors agree in writing to observe the requirements of Manufacturer regarding
security, health and safety, confidentiality or any other applicable regulations
at the relevant premises and (b) any visit shall be under the specific
supervision of Manufacturer.

 

Manufacturer will allow representatives of any Regulatory Authority to inspect
the relevant parts of its premises where the Manufacture of the Product is
carried out or the Product or Raw Materials are stored and to inspect the
process of Manufacture. Cambridge must promptly inform Manufacturer (i) of any
request of any Regulatory Authority to carry out such an inspection, and (ii) of
each new marketing application, change thereto or other document filed with
Regulatory Authorities which might trigger an inspection.

 

Each party shall provide the other party with full written reports of any
inspection by a Regulatory Authority pertaining to the Manufacture of the
Product and shall obtain the other party’s prior written approval to any written
responses to any issues raised by any Regulatory Authority pertaining to the
Manufacture of the Product.

 

8.             Customer Complaints

 

Each party shall promptly inform the other party of all material complaints or
problems relating to the Product of which it becomes aware. Upon the request of
the other party, each party shall promptly supply to the other party all
reasonable and relevant information needed for the investigation of customer
complaints or other concerns with respect to the quality of the Product. The
responsibility to reply to the customer/patient will be with Cambridge.

 

9.             Recalls

 

Cambridge shall be responsible for conducting any recall of defective Product
and Manufacturer shall co-operate with and give all reasonable assistance to
Cambridge in conducting any such recall, at Cambridge’s expense.

 

Cambridge shall keep Manufacturer informed of any Adverse Event involving the
Product or products containing the same active ingredient as the Product coming
to their attention.

 

3

--------------------------------------------------------------------------------


 

Cambridge shall keep Manufacturer informed of any material change or event in
the market relevant to the Product coming to their attention and able to be
disclosed to the other.

 

10.          Samples

 

Manufacturer shall, with each Batch of Product supplied to Cambridge, provide to
Cambridge, at no additional costs, the quantities of samples of the Product as
set forth in the Specifications to enable Cambridge to perform quality control
or address any issue arising under clause 7 of the Agreement.

 

A sample of finished Product and Raw Materials (excluding solvents, gasses and
water) will be retained and stored by Manufacturer under conditions consistent
with the Product and Raw Materials labelling and GMP. Manufacturer will allow
Cambridge access to these samples once a year on reasonable written notice in
normal business hours. Exceptional access may also be granted in the event of a
problem in the Manufacture of the Product. The sample size of each batch of
finished Product and Raw Materials will be as defined in the Specifications.

 

Samples of finished Product will be stored for one year beyond the expiry of the
formulated Product.

 

Samples of Raw Materials will be kept for a minimum of five years if their
stability allows and Manufacturer will notify Cambridge of any instability
likely to affect the ability to store such samples for the stated minimum
period.

 

11.          Disposal Of Samples Printed Packaging Materials And Rejected
Product

 

Samples, printed packing materials and rejected Product will be disposed of by
Manufacturer in a safe and controlled manner.

 

12.          Acceptable Waste Levels

 

Cambridge and Manufacturer agree that during Manufacture of the Product, a
certain level of Raw Materials and Active Substance waste is unavoidable, and
therefore agree that the level of acceptable waste shall be a yearly batch
average of 5%. Such percentage shall be confirmed by the parties after
Validation.

 

4

--------------------------------------------------------------------------------


 

Schedule 3

 

Prices

 

Part A

 

Validation costs

 

Upon completion of Validation, for supply of completed validation data on 12.5mg
and 25mg tablets of Product, Cambridge to pay Manufacturer:  {***}† broken down
as follows:

 

·                                          {***}† for purchasing Raw Material
and specific equipment and analytical transfer report

·                                          {***}† for setting-up the process and
manufacturing the regulatory batches

·                                          {***}† for manufacturing the
validation batches and providing the 3 months stability data of regulatory
batches

·                                          {***}† for 6 months stability data

·                                          {***}† for 12 months stability data

·                                          {***}† for 18 months stability data

·                                          {***}† for 24 months stability data

·                                          {***}† for 36 months stability data

·                                          {***}† for 48 months stability data

·                                          {***}† for 60 months stability data

 

Cambridge shall pay Manufacturer such amounts upon receipt of the corresponding
invoices.

 

Part B

 

Product Supply price

 

For supply of packs of 12.5mg and 25mg tablets of Product following Validation,
Cambridge shall pay Manufacturer the amounts, as set out below:

 

--------------------------------------------------------------------------------

† Represents material which has been redacted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

Pack Presentation

 

Price/Pack of 112 tablets € EXW

 

HDPE bottles with

 

Where total tablet quantity per annum** is

 

induction sealed CRC

 

up to 20 million

 

more than 20 million

 

 

 

 

 

 

 

Export Pack

 

{***}†

 

{***}†

 

 

 

 

 

 

 

100 packs in labeled shipper

 

 

 

 

 

 

 

 

 

 

 

Commercial Pack
Xenazine 25 etc
With label/leaflet
combination
10 packs in labeled
shrink-wrap, 10 x 10 in
labeled shipper

 

{***}†

 

{***}†

 

 

Additional Work

 

5,000 packs pa

 

20,000 packs pa

 

50,000 packs pa

 

 

 

 

 

 

 

 

 

Over labeling Export
Packs
presenting as 10 packs in
labeled shrink-wrap 10 x
10 in labeled shipper

 

{***}†

 

{***}†

 

{***}†

 

 

·                  Annual Quantities calculated at submission of January Vendor
Schedule each year.

 

Part C

 

Amortization of Capital Expenditures

 

The investment for the initial equipment and machine purchases and installation
of the packaging line is estimated at {***}†.

 

Cambridge agrees to reimburse Manufacture for such capital expenditures pursuant
to the amortization following schedule.

 

The amortization will be spread out over 5 years on a straight line basis, the
first payment being made by Cambridge on the signature date of the Agreement and
each following anniversary date thereof as indicated below:

 

2005        {***}†

2006        {***}†

2007        {***}†

2008        {***}†

2009        {***}†

 

In the event that for the purposes of the Manufacture of the Product,
Manufacturer is required to make any other additional equipment or machines
purchases, it shall submit such planned

 

--------------------------------------------------------------------------------

† Represents material which has been redacted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

2

--------------------------------------------------------------------------------


 

expenditures to Cambridge and after approval by Cambridge, Cambridge shall
reimburse Manufacture for such expenditures in the same manner as set forth
above.

 

Notwithstanding the foregoing, in the event that Manufacturer is able to use
such equipment and machines for the manufacture of products other than the
Products and Manufacturer is able to recover the amortization of the machines
from a third party, Manufacturer will apply a reduction to the above-indicated
amortization rates based on the percentage such machines and equipment are used
for such third party client (taking into account the percentage of time used for
such third party as compared to the use for Cambridge and the comparative volume
of product manufactured for such third party). Cambridge shall have the right,
not more than twice in any twelve month period and on reasonable notice and
during normal working hours and in such manner as to limit disruption to
Manufacturer’s activities, to inspect the machine log of the packaging line to
confirm usage by parties other than Cambridge.

 

3

--------------------------------------------------------------------------------


 

Schedule 4

 

Trade Marks

 

Mark

 

Territory

 

Class

 

Number

 

 

 

 

 

 

 

NITOMAN

 

CTM

 

5

 

Pending application

 

 

 

 

 

 

 

XENAZINE

 

CTM

 

5

 

1832047

 

 

 

 

 

 

 

XENAZINA

 

CTM

 

5

 

2733327

 

 

 

 

 

 

 

NITOMAN

 

US

 

5

 

Pending application

 

 

 

 

 

 

 

XENAZINE

 

US

 

5

 

2839404

 

 

 

 

 

 

 

ZENAZINE

 

US

 

5

 

Pending application

 

--------------------------------------------------------------------------------

 
